Title: From John Adams to John Marshall, 21 July 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy July 21st 1800

Inclosed is a letter from General Forrest, recommending his nephew Mr. Joseph Forrest to be marshall, in the place of Mr Grabell deceased & another letter from Mr. Wilmer, soliciting the place for himself. The letter of Mr. Wilmer is so confidential in its nature and so liable to the imputation of indelicacy, if it should be seen by uncandid persons, that I pray you to return it to me, after you have read it. I hope you will weigh the qualifications & merits of all the candidates & favor me with your opinion. Hitherto without having formed any decided opinion, I feel most inclined to Mr. Chase—partly from a personal knowledge of the young gentleman—partly from the merits of his father and partly from the recommendation of Mr. Martin and the promises of both to advise him
I am Sir &c.
